DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive.
Applicant argues that Marquardt et al. fails to teach the fastening member including an elongate channel dimensioned to receive one of said edge portions and a hooked member opposing said channel for receiving and securing said at least one protrusion.   Particularly, Applicant argues that Marquardt et al., fails to teach the hooked member.
However, as seen in the Annotated Fig. 3 of Marquardt et al., the hooked member opposes said channel for receiving and securing at least one protrusion (end part of 250 or alternatively tab in view of Demuyck et al.) when the edge portion is received in said elongate channel. 


    PNG
    media_image1.png
    483
    703
    media_image1.png
    Greyscale
Annotated Fig. 3 of Marquardt et al.

    PNG
    media_image2.png
    455
    708
    media_image2.png
    Greyscale
Marquardt et al.
While the structure of the fastening member of Applicant’s embodiment and the structure of the fastening member of Marquardt et al. are different, the claims are broad and do not recite sufficient structure to distinguish over Marquardt et al.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 12/1/2020 have been considered.

	
Drawings
The drawings were received on 11/4/2019.  These drawings are unacceptable.  While the “prior art” label is added for Fig. 1, no label was added for Fig. 2.  Therefore, the drawing objection for Fig. 2 is maintained.

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The amendments filed 12/1/2020 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
In claim 12, line 5, change “at least one protrusion” to - -the at least one protrusion- -.
In claim 14, line 1, change “claim 1of” to - -claim 1 of- -.
Appropriate correction is required.

	The amendments filed 12/1/2020 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	Claim Rejections - 35 USC § 112
	The amendments filed 12/1/2020 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marquardt et al. (US PGPub 2013/0294053 A1) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Demuynck et al. (US PGPub 2014/0268747 A1).
	As to claim 1, Marquardt et al. discloses (Figs. 2 and 3) a kit for assembling a luminaire by an end user (Paragraph 39), comprising:  5a bendable reflective canopy 250 extending between a pair of opposing edge portions (where 250 engages with 300); a plurality of frame sections 230, 300 for defining a frame delimiting a light exit window of the luminaire, the frame sections 230, 300 including a pair of opposing side sections 300 and a pair of further side sections (part of frame below 230) for spacing the opposing side sections 300, each of 10said opposing side sections 300 comprising an engagement member 310 for engaging with one of said edge portions 250 when 

    PNG
    media_image3.png
    313
    787
    media_image3.png
    Greyscale
Marquardt et al.

    PNG
    media_image2.png
    455
    708
    media_image2.png
    Greyscale
Marquardt et al.

    PNG
    media_image1.png
    483
    703
    media_image1.png
    Greyscale
Annotated Fig. 3 of Marquardt et al.
	As to the protrusion, since the edge of 250 extends outward from the rest of 250, it is a protruding member.
	Alternatively, Demuynck et al. teaches (Figs. 4 and 9b) wherein the reflective canopy 26 has protrusions (tabs) in order to attach to side walls. (Paragraph 48).

    PNG
    media_image4.png
    481
    716
    media_image4.png
    Greyscale
Demuynck et al. 

    PNG
    media_image5.png
    242
    318
    media_image5.png
    Greyscale
Demuynck et al. 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to add protruding tabs on the ends of reflective canopy of Marquardt et al., as taught by Demuynck et al., in order to ensure ease of proper alignment and secure fastening.  As seen in Demuynck et al. the tabs mount with holes or attachment elements (unlabeled, Fig. 4).  Therefore, one having ordinary skill in the art would also add holes or attachment elements in the slot 410 of Marquardt et al. in order to similarly secure fastening.

As to claim 6, Marquardt et al. discloses that the plurality of frame sections 230, 300 define a fixed frame (Fig. 1).
As to claim 11, Marquardt et al. discloses (Fig. 2) that the luminaire is a troffer and the frame 230, 300 and arched reflective canopy 250 are dimensioned to fit into a ceiling recess (Fig. 2#500) when said luminaire is assembled.
As to claim 12, Marquardt et al. discloses A method of assembling a luminaire using the kit of claim 1 comprising: engaging an edge portion of the bendable reflective canopy with an engagement member located on a side section of the frame (Paragraph 39), wherein a hooked member 310 receives and secures at least one protrusion when the edge portion 250 is received in the elongate channel 310 (Fig. 3); bending the bendable reflective canopy such that it arches over said light exit window (Paragraph 39); and engaging a further edge portion which opposes said edge portion with a further engagement member located on a further side section which opposes said side section (Paragraph 39), wherein a hooked member 310 receives and secures at least one protrusion when the edge portion is received in the elongate channel (Fig. 3).
As to claim 13, Marquardt et al. teaches a luminaire assembled from the kit of claim 1 (Fig. 2).
As to claim 14, Marquardt et al. teaches a modular ceiling kit comprising the kit of claim 1 of the assembled luminaire. (Marquardt et al. Fig. 2 #500)

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. or alternatively in further view of Demuynck et al. as applied to claim 1 above, and further in view of Yang (US PGPub 2010/0321919 A1).
	As to claim 2, Marquardt et al. or alternatively in further view of Demuynck et al. use indirect light, but is silent as to also having direct light.
	Yang teaches (Figs. 1 and 2) using the light sources and reflectors such that the device includes both direct light 36 and indirect light 38 in order to provide for substantially uniform emission through the light exit surface 16 (Paragraph 51).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the device of Marquardt et al. or alternatively in further view of Demuynck et al. use both direct and indirect light in order to provide for substantially uniform emission through the light exit surface, as taught by Yang.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. or alternatively in further view of Demuynck et al. as applied to claim 1 above, and further in view of Yang (US PGPub 2010/0321919 A1).
	As to claim 3, Marquardt et al. discloses that the kit further comprises a pair of end panels 230, each end panel being shaped to cover a gap delimited by one of said further side sections (part below 230) and an arcuate edge of said arched reflective canopy 250 when the luminaire is assembled, but Marquardt et al., or alternatively in further view of Demuynck et al. is silent as to the end panels being translucent or opaque.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the end panel be reflective in order to maximize emission of light from the lamp, as taught by Yang.  While Yang teaches reflectivity and the claim recites opacity or translucency, the reflective nature of the surfaces will render the element opaque.  Since the reflectivity is desired to be 98% or greater (Yang Paragraph 44), the light will not be able to significantly transmit through the surface and therefore the surface will be opaque.
	As to claim 4, Marquardt et al. discloses that each end panel 250 comprises one of said further side sections (part below 250).

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. or alternatively in further view of Demuynck et al. as applied to claim 1 above, and further in view of Boyer et al. (US PGPub 2014/0268715 A1).
As to claim 7, Marquardt et al. teaches multiple LEDs 325, but Marquardt et al. or alternatively in further view of Demuynck et al. does not explicitly state that the LEDs are grouped in rows.
Boyer et al. teaches (Fig. 1C) using a plurality of LEDs in a row extending across one of said side sections 140.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light source a plurality of LEDs since in the absence of an .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. in view of Boyer et al. or alternatively in further view of Demuynck et al. as applied to claim 7 above, and further in view of Bernard et al. (US PGPub 2016/0116118 A1).
	As to claims 8 and 9, Marquardt et al. is silent as to Applicant’s optical elements mounted over each of said rows.
	Bernard et al. teaches (Fig. 5) using a diffusive lens 108 mounted over the light strip 110 (Paragraph 92) in order to protect the light strip and diffuse the outgoing light (Paragraph 93). 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Marquardt et al. in view of Boyer et al. or alternatively in further view of Demuynck et al. to include a diffusive lens in order to protect the light sources and diffuse the outgoing light, as taught by Bernard et al.

 Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest all the limitations of claim 10, particularly, a kit for assembling a luminaire by an end user, wherein the bendable reflective canopy comprises a plurality of spatially separated bendable support ribs for supporting said canopy, each of said support ribs extending between the pair of opposing edge portions, in combination with the other parts of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875